                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

                                        NO. 4:17-CR-24-1H


  UNITED STATES OF AMERICA

      v.                                                                  ORDER

  DARIUS COTY WHITAKER


       On motion of the Defendant, Darius Coty Whitaker, and for good cause shown, it is hereby

ORDERED that the Motion at Docket Entry #53 be sealed until further notice by this Court, except

that copies may be provided to the Assistant United States Attorney and Counsel for the Defendant.

       IT IS SO ORDERED.

       This 3rd day of October, 2018.


                                     ___________________________________________
                                     MALCOLM J. HOWARD
                                     Senior United States District Judge
